Citation Nr: 0713250	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-37 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 11, 
2000, for the assignment of a 100 percent schedular 
evaluation for pulmonary tuberculosis/chronic 
bronchitis/chronic obstructive pulmonary disease 
(COPD)/emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In this decision the RO assigned 
the veteran a 100 percent schedular evaluation for his 
service-connected respiratory disability effective December 
11, 2000.  The veteran disagrees with the effective date of 
this evaluation. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
respiratory disability was received by the RO on June 15, 
1998; subsequently, an increased rating of 100 percent was 
assigned for this disability, effective December 11, 2000.

2.  The medical evidence does not factually show that the 
veteran's respiratory disability met the criteria for a 100 
percent schedular evaluation prior to December 11, 2000.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than December 11, 2000, for a 100 percent evaluation for the 
veteran's service-connected respiratory disability is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issue on appeal in September 2005 which was after the October 
2003 rating decision on appeal.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2005 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the September 2005 letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the veteran to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Here, as set forth above in the Introduction portion 
of this decision, in the October 2003 rating decision on 
appeal, the RO assigned a 100 percent disability rating.  
Thus, Dingess/Hartmann elements (1) - (4) have been granted 
in full and are not at issue in this case.  With respect to 
element (5), effective date, the September 2005 letter also 
provided information regarding what the evidence must show 
for an earlier effective date.  Any failure to provide 
further notice as to effective date matters is harmless 
error, since there is no additional benefit granted in this 
decision to be assigned an effective date.  Hence, the VCAA 
notice requirements have been satisfied.  See 38 U.S.C. § 
5103(a); 3.159.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

Pertinent Law and Criteria

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' is 
not defined in the statute.  However, in regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. § 
3.1(p) (1991)).

The Board is required to look at all communications in the 
claims file that may be interpreted as a claim, formal and 
informal, for increased benefits, and then, look to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992); 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §§ 3.155, 3.400(o)(2).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.  In the case 
of evidence from a private physician, the effective date is 
the date of receipt of such evidence.  See 38 C.F.R. § 
3.157(b)(2).

The record shows that the veteran filed a claim for an 
increased rating for his respiratory disability in June 1998.  
In this regard, the veteran submitted a VA Form 4138 stating 
he had been told by his doctor that he had the onset of 
emphysema.  The RO construed this statement as a claim for an 
increased rating for his service-connected respiratory 
disability.  The veteran contends in an April 2004 statement 
that he submitted a request for a reevaluation in January 
1998 and that this should be the date of claim.  However, as 
there are no documents on file from the veteran that were 
received in January 1998, the Board finds that June 1998 is 
the proper date of claim.    

Having decided that the claim for an increased evaluation for 
the veteran's service-connected respiratory disability was 
filed no sooner than June 15, 1998, it must now be determined 
when it became factually ascertainable that the veteran met 
the criteria for a 100 percent evaluation for his service-
connected respiratory disability.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The pertinent criteria that provide for a 100 percent 
evaluation for respiratory disabilities are as follows:

Under Diagnostic Code 6731, residuals of inactive pulmonary 
tuberculosis are to be rated as interstitial lung disease, 
restrictive lung disease, or when obstructive lung disease is 
the major residual, as chronic bronchitis (Diagnostic Code 
6600).  38 C.F.R. § 4.97.

Under Diagnostic Code 6600 for chronic bronchitis, a 100 
percent evaluation is warranted where pulmonary function 
tests show Forced Expiratory Volume in one second (FEV-1) of 
less than 40 percent predicted, or the ratio of FEV-1 to 
Forced Vital Capacity (FEC-1/FVC) of less than 40 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of less than 40 percent 
predicted, or maximum oxygen consumption of less than 15 
ml/kg/min (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure); or if the evidence shows 
right ventricular hypertrophy, or pulmonary hypertension by 
Echo or cardiac catheterization, or episodes of acute 
respiratory failure; or if outpatient oxygen therapy is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Under Diagnostic Code 6603 for emphysema, a 100 percent 
evaluation is warranted when FEV-1 is less than 40 percent of 
predicted value, or; the FEV-1/FVC ratio is less than 40 
percent, or; DLCO is less than 40-percent predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6603.

Under Diagnostic Code 6604 for COPD, a 100 percent rating is 
assigned when FEV-1 is less than 40 of what was predicted; 
where FEV-1/FVC is less than 40 percent of what was 
predicted; where DLCO (SB) is less than 40 percent of what 
was predicted; where the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); where there is cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure; or where the veteran 
requires outpatient oxygen therapy.

The regulations state that ratings under Diagnostic Codes 
6600 through 6817 and 6822 through 6847 will not be combined 
with each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other nor with diagnostic codes 6600 
through 6817 or 6822 through 6847.  38 C.F.R. § 4.96.  A 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  

Additionally, the Board notes that during the course of the 
veteran's appeal, VA amended the schedule of ratings - 
respiratory system - at 38 C.F.R. § 4.97.  The amendment 
became effective October 6, 2006, but only applies to claims 
received on or after this date.  71 Fed. Reg. 52,458-52,460 
(Sept. 6, 2006).  Thus, the amendment does not apply in the 
present case.

Discussion

The veteran contends that he is entitled to a 100 percent 
evaluation back to July 1998 which was when he underwent a VA 
respiratory examination and pulmonary function test (PFT).  
He argues that had the July 1998 PFT included DLCO findings, 
such findings would have shown his entitlement to a 100 
percent rating under the rating schedule.  

The Board finds the veteran's contention to be speculative in 
nature and insufficient to support his claim of entitlement 
to an earlier effective date.  Pulmonary function test 
results in July 1998 show FEV-1 of 72 percent and FEV-1/FVC 
of 72 percent.  These findings do not meet the criteria under 
the above-noted codes for a 100 percent rating.  While it is 
unfortunate that a diffusion study was not performed, it 
simply cannot be assumed had such a study been performed, 
that the DLCO findings would have satisfied the criteria for 
a 100 percent rating.  This is especially so when considering 
that the PFT interpretation in July 1998 was that of "mild" 
obstructive lung disease.  Private PFT results in March 1999 
also do not include a diffusion study, but do reveal FEV-1 of 
63 percent and FEV-1/FVC of 60 percent.  Although these 
findings show a worsening in the veteran's airway obstruction 
(since the July 1998 VA examination), they also do not meet 
the criteria under VA's rating schedule for a 100 percent 
evaluation.  The PFT interpretation in March 1999 was of 
"moderate" airway obstruction.  

It is not until the December 2000 VA pulmonary function study 
that the criteria for a 100 percent evaluation are medically 
established.  These findings include FEV-1 of 49 percent, 
FEV-1/FVC of 48 percent, and DLCO of 17 percent.  The DLCO of 
17 percent satisfies the criterion under the pertinent 
diagnostic codes that DLCO (SB) be less than 40 percent of 
what was predicted.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6603, 6604, 6731.  Moreover, the interpretation of this 
PFT was that of "severe" obstructive airway disease.  These 
findings clearly show a definite worsening of the veteran's 
respiratory disability consistent with the criteria for a 100 
percent evaluation.

Without supportive medical evidence showing that the veteran 
met the criteria for a 100 percent evaluation prior to 
December 11, 2000, he cannot prevail in his claim for an 
earlier effective date.  That is, his belief that he would 
have met the criteria for 100 percent rating in July 1998 
based on what a diffusion study would have shown had it been 
performed, cannot be used as a basis to grant an earlier 
effective date.  This is because medical possibilities carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, lay assertions of medical 
status alone do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board finds December 11, 2000, to 
be the proper date that it became factually ascertainable 
that the veteran met the criteria for a 100 percent 
evaluation for his service-connected respiratory disability.  
As noted above, the law holds that in a case where the 
increase became ascertainable after the filing of the claim 
(June 1998), then the effective date would be the date of 
increase.  See generally Harper v. Brown, 10 Vet. App. 125 
(1997).  

In sum, the record presents no basis for assignment of an 
effective date for the award of a 100 percent schedular 
evaluation for pulmonary tuberculosis/chronic bronchitis/ 
COPD/emphysema prior to December 11, 2000.  In this regard, 
the Board emphasizes that the law and regulations governing 
effective dates are very specific and the Board is bound by 
them.  In reaching this determination, there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than December 11, 
2000, for the assignment of a 100 percent schedular 
evaluation for pulmonary tuberculosis/chronic bronchitis/ 
COPD/emphysema is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


